Motion by the appellant on an appeal from an order of the Supreme Court, Kings County, dated February 4, 1992, to, inter alia, strike an exhibit to the respondent’s brief on the ground that it contains matter dehors the record, and to strike a portion of the respondent’s brief on the ground that is factually inaccurate. By order of this Court dated August 11, 1992, the motion was referred to the Justices determining the appeal.
*532Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is,
Ordered that those branches of the motion which were to strike are denied as academic.
The appeal has been determined without reference to the exhibit, and in full awareness of the factual inaccuracy in the respondent’s brief. Sullivan, J. P., Pizzuto, Joy and Goldstein, JJ., concur.